Case 2:19-bk-50766           Doc 27   Filed 04/10/19 Entered 04/10/19 16:34:17           Desc Main
                                      Document     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

In re:                                           :
                                                 :
         Exceptional Innovation, Inc.            :           Case No.: 19-50766
                                                 :           Chapter: 7
                Debtor.                          :           Judge: John E. Hoffman, Jr.
                                                 :

                 TRUSTEE’S ABANDONMENT OF ALL BUSINESS ASSETS

         Deutsche Bank Trust Company Americas, as Security Agent (“DBTCA”), pursuant to

that certain Facility Agreement dated June 30, 2015, has requested abandonment of all business

assets of    Exceptional Innovation, Inc. (“Debtor”).     Christal Caudill, Trustee, pursuant to

Bankruptcy Rule 6007 and Local Bankruptcy Rule 6007-1(b) hereby gives notice of

abandonment of all of the business assets now owned by Debtor, including, but not limited to, all

assets described in the attached Appendix (“Collateral”).

         After investigation, the Trustee has concluded that the Collateral is over burdened with

liens in favor of DBTCA to secure an indebtedness in excess of U.S. $12,000,000.00. Moreover,

the Collateral is burdensome because of the cost to the estate of maintenance, insurance and

storage of the Collateral.

         No party in interest, before the conclusion of the 341 meeting, has filed a request for

further notice of abandonment nor has further notice been ordered by the Court.

         WHEREFORE, the Trustee abandons the Collateral, effective on the filing hereof.

                                              /s/ Christal Caudill (per written authorization)
                                              Christal Caudill, Trustee
                                              3757 Attucks Drive
                                              Powell, Ohio 43065




112408\000001\4831-9410-3183v1
Case 2:19-bk-50766         Doc 27   Filed 04/10/19 Entered 04/10/19 16:34:17        Desc Main
                                    Document     Page 2 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2019 a copy of the foregoing Trustee’s Abandonment of
all Business Assets was served electronically through the Court’s ECF System on all ECF
participants registered in this case at the email address registered with the court.

        Asst. US Trustee (Col)        ustpregion09.cb.ecf@usdoj.gov
        Alexis C Beachdell            abeachdell@bakerlaw.com
        Christal Caudill              clcaudill@caudill-law.com
        Christal L Caudill            trusteepleadings@caudill-law.com,
                                      ccaudill@ecf.axosfs.com
        J Matthew Fisher              fisher@aksnlaw.com, doan@aksnlaw.com
        Jonathan S Hawkins            jonathan.hawkins@thompsonhine.com,
                                       mary.hicks@thompsonhine.com;
                                      ECFDocket@thompsonhine.com
        Larry J. McClatchey           lmcclatchey@keglerbrown.com,
                                      hmckinley@keglerbrown.com
        Michael R Stavnicky           mstavnicky@smdklaw.com

       I further certify that a copy of the foregoing Trustee’s Abandonment of all Business
Assets was served by First-Class Mail, postage prepaid to:

        Exceptional Innovation, Inc.
        480 Olde Worthington Road, Suite 350
        Westerville, OH 43082



                                      /s/ Jonathan S. Hawkins, Esq.
                                      Jonathan Hawkins      (0082860)
                                      Thompson Hine, LLP
                                      Discovery Place
                                      10050 Innovation Drive, Suite 400
                                      Miamisburg, Ohio 45342
                                      T: (937) 443-6804
                                      F: (937) 443-6635
                                      Jonathan.hawkins@thompsonhine.com
                                      Counsel for Deutsche Bank Trust Company Americas,
                                      as Security Agent




                                               2
112408\000001\4831-9410-3183v1
Case 2:19-bk-50766         Doc 27    Filed 04/10/19 Entered 04/10/19 16:34:17             Desc Main
                                     Document     Page 3 of 3




                                              Appendix

                                 Trustee’s Abandonment of Assets of
                                    Exceptional Innovations, Inc.
                                         Case No. 19-50766

       All of the following property now owned by Exceptional Innovations, Inc., (“Debtor”) or
in which Debtor now has or at any time in the future may acquire any right, title or interest,
including but not limited to the following (collectively “Collateral”):

        (a)       all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment (including all located at 480 Old Worthington Rd., Westerville, Ohio 43082
and/or at Metro Data Center, 565 Metro Place South, Dublin, Ohio 43017), general intangibles
(including all scheduled and unscheduled executory contracts), instruments, inventory (including
all raw materials and finished goods inventory located at 2300 Citygate Dr., Columbus, OH
43219), investment property, letter of credit rights and any supporting obligations related to any
of the foregoing;

       (b)          all books and records pertaining to the other property described herein as
Collateral;

       (c)       all property of Debtor in the custody of or in transit to DBTCA (“Secured
Party”) for any purpose, including safekeeping, collection or pledge, for the account of such
Debtor or as to which such Debtor may have any right or power, including but not limited to
cash;

       (d)       all other goods (including but not limited to fixtures) and (ii) personal property
of such Debtor, whether tangible or intangible and wherever located; and

        (e)        all of Debtor’s patents providing for the grant by or to such Debtor of any right
under any patent, including, without limitation those referred to on Schedule I hereto; all
reissues, reexaminations, continuations, continuations in part, divisional, renewals and
extensions of the foregoing, and all income, royalties, proceeds and liabilities at any time due or
payable or asserted under an with respect to any of the foregoing, including, without limitation,
all rights to sue and recover at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof

        (f)       all of Debtor’s trademarks providing for the grant by or to such Debtor of any
right under any trademark, including, without limitation, those referred to on Schedule II hereto;
all renewals and extensions of the foregoing; all goodwill of the business connected with the use
of, and symbolized by, each such trademark; and all income, royalties, proceeds and liabilities at
any time due or payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment thereof; and

        (g)         all products and proceeds of any or all of the foregoing.
                                                  3
112408\000001\4831-9410-3183v1
